Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

1.	Claims 1-8 and 12-18 are allowable. The restriction requirement species, as set forth in the Office action mailed on 12/24/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 15-17, directed to a nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
2.	The amendment and the arguments filed on 4/27/22 have been considered and found persuasive.  
3.	The prior art, U.S. Pubs No. 2019/0165207, teaches a double color micro LED display panel, comprising: a plurality of pixels, each of the pixels comprising: a substrate; a first semiconductor layer configured on the substrate, the first semiconductor layer being P type; a second semiconductor layer configured on the first semiconductor layer, the second semiconductor layer being P type; and a third semiconductor layer, configured between the first semiconductor layer and the second semiconductor layer, the third semiconductor layer being N type, wherein, the first semiconductor layer and the third semiconductor layer form a first light emitting diode to emit a first light, and the second semiconductor layer and the third semiconductor form a second light emitting diode to emit a second light, but is silent with respect to the above teachings in combination with a second conductive pad configured in the substrate; a first connecting structure configured to electrically connect the second semiconductor layer and the second conductive pad; a third conductive pad configured in the substrate; and a bonding layer configured between the substrate and the first semiconductor layer, to electrically connect the first semiconductor layer and the third conductive pad; and a plurality of pixel drivers respectively configured in the substrate of the pixels, each of the pixel drivers being electrically connected to the second conductive pad and the third conductive pad in each of the pixels; the pixel driver is configured to control the first light emitting diode and the second light emitting diode to emit lights respectively. 
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-8 and 12-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        6/16/22